Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 1 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 2 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 3 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 4 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 5 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 6 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 7 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 8 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 9 of 10
Case 19-70152-JHH11 Doc 332-5 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
               Amended Statement of Financial Affairs Page 10 of 10
